NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 25 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GUNTER HEIDIG; JANIS HEIDIG,                    No. 17-17377

                Plaintiffs-Appellants,          D.C. No. 3:16-cv-00576-MMD-
                                                VPC
 v.

FEDERAL HOME LOAN MORTGAGE                      MEMORANDUM*
CORPORATION, as Trustee for Securitized
Trust Freddie Mac Multiclass Certificates,
Series 3038; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON and NGUYEN, Circuit Judges.

      Gunter Heidig and Janis Heidig appeal pro se from the district court’s

judgment dismissing their action alleging federal and state law claims relating to

their mortgage. We have jurisdiction under 28 U.S.C. § 1291. We review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a dismissal under Fed. R. Civ. P. 12(b)(6). Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed the Heidigs’ state law claims because

the Heidigs failed to allege facts sufficient to state a plausible claim for relief. See

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are liberally construed, a plaintiff must still present factual allegations sufficient to

state a plausible claim for relief); Wood v. Germann, 331 P.3d 859, 861 (Nev.

2014) (“[T]he homeowner, who is neither a party to the PSA nor an intended third-

party beneficiary, lacks standing to challenge the validity of the loan

assignment.”); Edelstein v. Bank of N.Y Mellon, 286 P.3d 249, 259-60, 262 (Nev.

2012) (en banc) (explaining that under Nevada law, Mortgage Electronic

Registration System, Inc. may properly act as beneficiary of a trust deed,

separating the instruments does not permanently bar foreclosure, and an entity has

authority to pursue foreclosure when it is entitled to enforce both the deed of trust

and the note).

      We reject as without merit the Heidigs’ contentions that defendants

committed fraud on the court, and that defendants are precluded from foreclosing

due to a past mediation.

      The Heidigs’ request for judicial notice, set forth in their opening brief, is

denied as unnecessary.


                                            2                                     17-17377
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       17-17377